Citation Nr: 1004334	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-27 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to extraschedular consideration under 38 C.F.R. 
§§ 3.321(b)(1) and 4.16(b), for degenerative disc disease of 
the lumbar spine prior to February 17, 2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1945 to 
March 1949 and from January 1951 to May 1952.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions dated since February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In February 1998, the RO granted an 
increased rating for the Veteran's service-connected low 
back strain from 10 percent to 20 percent disabling, 
effective from August 25, 1997.  The Veteran perfected a 
timely appeal contesting the 20 percent rating assigned for 
this disability.  See Notice of Disagreement, dated April 
1998; Statement of the Case, dated September 1998; and 
Substantive Appeal (VA Form 9), dated October 1998.  

By a March 2001 rating decision, the disability rating for 
the Veteran's low back strain was increased to 40 percent 
disabling, effective from August 25, 1997.  In October 2002, 
the Veteran submitted a statement contending that his back 
strain had gotten progressively worse since August 1997 and 
requested that his claim be reopened.  However, as the 
information of record contains no document from the Veteran 
that clearly expressed his intent to either withdraw his 
appeal, or to limit his appeal to entitlement to a specified 
disability rating, VA was required to consider entitlement 
to all available ratings for that disability.  See AB. v. 
Brown, 6 Vet. App. 35, 39 (1993).  Thus, the October 2002 
statement will be construed for purposes of this appeal as 
the Veteran's intent to continue to appeal to the Board for 
the assignment of a higher rating.  Id.  Therefore, the 
issue of entitlement to an increased rating for low back 
strain, currently evaluated at 40 percent disabling, 
remained in appellate status.

In a January 2005 rating decision, the RO re-characterized 
the Veteran's service-connected low back strain, as 
degenerative disc disease of the lumbar spine, and increased 
the rating from 40 percent to 60 percent disabling, 
effective from March 15, 2001.  In doing so, the RO has 
assigned separate periods of time for different levels of 
compensation during the course of the Veteran's appeal - a 
practice known as staged-rating.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007)..

The Veteran was granted a total disability rating based on 
individual unemployability (TDIU) pursuant to the regular 
standards set forth in 38 C.F.R. § 4.16(a), along with 
Dependents' Educational Assistance due to the permanent 
nature of the service-connected degenerative disc disease of 
the lumbar spine, with each effective from February 17, 
2005.  See Rating Decision, dated August 2005.  As discussed 
below, the issue concerning entitlement to a TDIU rating 
under 38 C.F.R. § 4.16(a) is no longer a part of the current 
appeal.  

In June 2009, the Board entered a final decision which 
denied the Veteran's claim seeking an increased schedular 
evaluation in excess of 40 percent prior to March 15, 2001 
and in excess of 60 percent from March 15, 2001.  38 
U.S.C.A. §§ 7103(a), 7104(a) (West 2002 & Supp. 2009); see 
also 61 Fed. Reg. 66749 (1996) (VA O.G.C. Prec. Op. 6-96 
(Aug. 16, 1996), holding that the Board is not precluded 
from issuing a final decision on the issue of an increased 
schedular rating, although the extraschedular issue has been 
raised in connection with the claim for increase).  The 
Board also remanded the appeal to the RO for additional 
development, as well as due process consideration, with 
respect to the Veteran's claim of entitlement to an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b)(1) and 4.16(b) for degenerative disc 
disease of the lumbar spine.  See 61 Fed. Reg. 66749 (1996) 
(requiring that the Board remand the issue of entitlement to 
an extraschedular rating when further action by the RO is 
necessary); 38 C.F.R. § 20.1100(b) (2009) (The Board's 
remand of an issue/claim is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits as that issue/claim).  Such development and 
adjudication having been accomplished by a November 2009 
Supplemental Statement of the Case, the issue of an 
extraschedular rating for degenerative disc disease of the 
lumbar spine is again before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  For the period from August 25, 1997 to March 14, 2001, 
the Veteran's service-connected degenerative disc disease of 
the lumbar spine alone did not preclude him from securing or 
following substantially gainful employment.  

2.  For the period prior to February 17, 2005, the objective 
evidence of record does not present such an exceptional or 
unusual disability picture, due solely to the service-
connected degenerative disc disease of the lumbar spine, as 
to render impractical the application of the regular 
schedular standards.  


CONCLUSIONS OF LAW

1.  For the period from August 25, 1997 to March 14, 2001, 
the criteria for the submission of an extraschedular total 
disability rating based on individual unemployability due 
solely to the service-connected degenerative disc disease of 
the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.16(b) (2009).  

2.  For the period prior to February 17, 2005, the criteria 
for the submission of an extraschedular evaluation for 
degenerative disc disease of the lumbar spine are not met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.321(b) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was 
signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. § 3.159 
(2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable 
decision on a claim for VA benefits.  Pelegrini, 18 Vet. 
App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

Prior to the initial adjudication of the Veteran's claim for 
an increased rating in the March 2004 rating decision, he 
was provided notice of the VCAA in August 2003 and December 
2003.  The VCAA letters indicated the types of information 
and evidence necessary to substantiate the claim, and the 
division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical 
treatment records.  

The VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also apply to require notice of all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the Appellant on these latter two 
elements, however, the Board finds no prejudice to the 
Appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
this regard, as the Board concludes below that the 
preponderance of evidence is against the Appellant's claim 
of entitlement to extraschedular consideration under 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b), any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Veteran's actions are also indicative of his actual 
knowledge of the requirements for substantiating his 
increased rating claim. By responding to notices and 
providing arguments concerning his claim that showed his 
actual knowledge of the duty to assist.  Further, he 
described his functional difficulties during his private and 
VA examinations, and was provided with the relevant rating 
criteria in the February 2005 Statement of the Case.  Based 
on this evidence, the Board is satisfied that the Veteran 
had actual knowledge of what was necessary to substantiate 
his increased rating claim.  See Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007) (actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what is 
necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the 
Veteran will result from the adjudication of his claim in 
this Board decision.  Rather, remanding this case back to 
the RO for further VCAA development would be an essentially 
redundant exercise and would result only in additional delay 
with no benefit to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes 
private medical records, VA examinations and statements from 
the Veteran and his representative.  The Veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The Veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).




Factual Background

Private medical records, from July 1997 to July 2005, as 
well as VA examinations, from September 1997, September 2003 
and May 2005, reflect that the Veteran was treated for and 
diagnosed with low back pain and degenerative disc disease 
of the lumbar spine.  These records also reflect that the 
Veteran was treated for various non-service connected 
disorders, including hypothyroidism, cardiovascular problems 
including coronary artery disease, the placement of a pace 
maker, a total knee replacement, kidney removal due to 
cancer and respiratory problems including asthma.  These 
records are absent of any findings of marked interference 
with the Veteran's employment and do not reflect any periods 
of hospitalization for the Veteran's lumbar spine 
disability.  

In a September 1997 VA examination, the Veteran reported 
that he was unable to work in 1952 because of his back pain.  
He also stated in August 2003 that he had been unable to 
work "for several years."  In a September 2003 VA 
examination, the Veteran reported previously working as a 
carpenter and was retired at the time of this examination, 
though no dates of employment or unemployment were 
specified.  

In his February 2005 application for TDIU, the Veteran 
reported that his back injury affected his full time 
employment in October 1970 which was the last time he was 
able to work full time as a cop, after which he worked part 
time.  He reported that he left his last job because of his 
disability and he received no disability retirement benefits 
or workers compensation benefits.  The Veteran reported that 
from 2000 to 2004 he worked part time, was self employed, 
worked at the Agawam Diner and his job duties included 
performing maintenance.  Also in this application, the 
Veteran reported having been hospitalized for surgery in 
September 2004.  The RO sent the Veteran a letter in May 
2005 requesting additional information with respect to his 
employment history.  In a May 2005 response, the Veteran 
reported that he already submitted the information 
requested.  Also in this response, he stated that he was 
fired from the town of Ipswich in 1970, that because of his 
medical reason he was let go and that he had been unable to 
achieve regular employment at any company he applied to 
work.  At this time he also posed a question as to who would 
hire a carpenter-painter with a back related injury, in 
reference to himself.  

In a May 2005 VA examination, the Veteran reported working 
in the police force from 1957 to 1970, although he was let 
go because he overused his sick leave.

Analysis

1.  TDIU from August 25, 1997 to March 14, 2001

Total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a service-
connected disability, provided that the person has one 
service-connected disability ratable at 60 percent or more; 
or as a result of two or more service-connected 
disabilities, provided that the person has at least one 
disability ratable at 40 percent or more and there is 
sufficient additional disability to bring the combined 
rating to 70 percent or more.  The existence or degree non-
service connected disabilities or previous unemployability 
status will be disregarded where the above-stated 
percentages are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
3.340, 4.16 (2009).

In any event, it is VA policy that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due 
to the service-connected disability.  38 C.F.R. § 4.16(b);  
see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the veteran's case, a part from any non-
service connected condition and advancing age, which would 
justify a TDIU rating due solely to the service connected 
disability.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

By an August 2005 rating decision, the Veteran was granted a 
TDIU pursuant to the regular standards set forth in 38 
C.F.R. § 4.16(a), effective from February 17, 2005.  The 
Veteran did not appeal the August 2005 rating decision with 
respect to the effective date assigned, in order to receive 
TDIU pursuant to 38 C.F.R. § 4.16(a) prior to February 17, 
2005, and thus, this decision was final.  The law grants a 
period of one year from the date of the notice of the result 
of the initial determination for initiating an appeal by 
filing a notice of disagreement; otherwise, that 
determination becomes final and is not subject to the 
revision on the same factual basis in the absence of clear 
and unmistakable error (CUE).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.105(a).  Under VA law there is no basis for a 
freestanding earlier effective date claim from matters 
addressed in a final rating decision.  See Rudd v. 
Nicholson, 20 Vet. App. 296 (2006).  Therefore, the issue of 
entitlement to a TDIU rating under 38 C.F.R. § 4.16(a) is no 
longer a part of the current appeal.

As the Veteran received a disability rating of 60 percent 
for his service-connected degenerative disc disease of the 
lumbar spine, effective March 15, 2001, he met the 
applicable percentage standards enunciated in 38 C.F.R. § 
4.16(a) for the period from March 15, 2001 to February 17, 
2005 and, as such, entitlement to an extra-schedular rating 
under 38 C.F.R. §  4.16(b) is not for application from March 
15, 2001 to February 17, 2005.  See 38 C.F.R. § 4.16(b).  

For the period from August 25, 1997 to March 14, 2001, the 
Veteran had only one service-connected rating of 40 percent 
for degenerative disc disease of the lumbar spine.  
Therefore, consideration of an extraschedular rating under 
38 C.F.R. § 4.16(b) during this period is appropriate.  

After a careful review of the record, the Board finds that 
there is no evidence for the period from August 25, 1997 to 
March 14, 2001 which demonstrates that the Veteran's 
service-connected degenerative disc disease alone was 
sufficient to produce unemployability in this case.  38 
C.F.R. § 4.16(b).  The Board notes that,  aside from his 
general reports of unemployment and lack of full time work 
since 1970, the Veteran did not specify any dates of 
unemployment from August 25, 1997 to March 14, 2001, due 
solely to his lumbar spine disability.  In addition, the 
objective medical evidence does not reflect that the Veteran 
was unemployed or unemployable due solely to his back 
disability at any time during this period.  In fact, when 
considering the Veteran's service-connected degenerative 
disc disease of the lumbar spine, during the period from 
August 25, 1997 to March 14, 2001, it is well to observe 
that the Veteran received a considerable amount of treatment 
for various non-service-connected disabilities and that no 
physician had attributed any specific period of unemployment 
or unemployability to a particular disability during this 
time.  

The Board observes that the Veteran's non-service connected 
conditions may not be considered for purposes of applying 
the provisions of 38 C.F.R. § 4.16(b).  See Van Hoose and 
Blackburn, both supra.  The evidence of record establishes 
that from August 25, 1997 to March 14, 2001 the Veteran's 
non-service-connected conditions, in addition to the 
service-connected degenerative disc disease of the lumbar 
spine, had a significant impact the Veteran's overall 
health.  

For reasons discussed above, the Board determines that the 
weight of the evidence establishes that, for the period from 
August 25, 1997 to March 14, 2001, the Veteran's service 
connected disability alone did not prevent him from securing 
or following a substantially gainful occupation, and thus he 
does not meet the criteria for a TDIU rating under 38 C.F.R. 
§ 4.16(b) from August 25, 1997 to March 14, 2001.

2.  Extraschedular Consideration under 3.321(b)(1) prior to 
February 17, 2005

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to 38 C.F.R. 
§ 3.321(b)(1), an extra-schedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In the current appeal, the Board has considered the issue of 
whether the Veteran's degenerative disc disease of the 
lumbar spine presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-
schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) 
(2009); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  

A review of the record leads the Board to determine that, in 
this case, there is no evidence that the service-connected 
degenerative disc disease of the lumbar spine, by itself, 
presents an exceptional or unusual disability picture.  In 
this regard, the Board acknowledges that the Veteran 
reported having been unemployed during unspecified periods 
after 1970, however the objective findings prior to February 
17, 2005, including private medical records and VA 
examinations, reflect no findings of marked interference 
with employment, to include any interference due solely to 
the Veteran's degenerative disc disease of the lumbar spine.  
In addition, while the Veteran reported in his February 2005 
application for TDIU that he was hospitalized in September 
2004, the objective medical evidence of record does not 
reflect any hospitalization due to his service-connected 
degenerative disc disease of the lumbar spine at any time 
prior to February 17, 2005.

Therefore, for the period prior to February 17, 2005, the 
record does not reflect such factors as frequent periods of 
hospitalization or interference with employment because of 
the Veteran's service-connected lumbar spine disability, to 
a degree greater than that contemplated by the regular 
schedular standards which are based on the average 
impairment of employment.  Therefore, the Board determines 
that the evidence of record prior to February 17, 2005 does 
not reflect any factors which takes Veteran's service-
connected degenerative disc disease of the lumbar spine 
outside of the norm, or which present an exceptional case 
where his assigned 60 percent rating for degenerative disc 
disease of the lumbar spine is found to inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  

As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) prior to February 17, 
2005 are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An extraschedular rating under 38 C.F.R. § 4.16(b), for the 
period from August 25, 1997 to March 14, 2001, for 
degenerative disc disease of the lumbar spine is denied.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), 
prior to February 17, 2005, for degenerative disc disease of 
the lumbar spine is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


